Citation Nr: 0805020	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  07-19 870	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC) based on a higher level of regular aid and 
attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(r)(1).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1963 
to September 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

It was contended on behalf of the veteran in July 2007 that 
the increase in his SMC granted effective January 26, 2005 
should have been effective on January 1, 2003, the date of 
claim.  As this issue has not been adjudicated by the RO, it 
is referred to the RO for adjudication.

A motion to advance this case on the Board's docket, which 
was received by the Board on November 30, 2007, was granted 
by the Board due to the veteran's severe illness.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran is service connected for the residuals of a 
cerebrovascular accident manifested by paralysis of the left 
upper and lower extremities, seizures and impaired speech 
(hereinafter CVA), evaluated as 100 percent disabling, and 
for coronary artery disease with bypass with angina and 
dyspnea (hereinafter heart disease), evaluated as 100 percent 
disabling.  

2.  The veteran is currently receiving SMC benefits under 38 
U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate 
equal to subsection (m) on account of having loss of use of 
and upper and lower extremity and other disability separately 
rated as 100 percent disabling.  

3.  The service-connected heart disease along with the 
separately ratable CVA residuals including loss of speech and 
nerve damage involving the face are shown to produce an 
overall level of impairment that more nearly approximates 
that of the need for regular aid and attendance.  


CONCLUSIONS OF LAW

1.  The criteria for an award of a higher level of SMC at the 
rate provided in 38 U.S.C.A. § 1114(o), on the basis of 
entitlement to two or more rates (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l), on 
account of loss of use of one hand and one foot and separate 
helplessness due to heart disease, are met.  38 C.F.R. § 1114 
(o), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(e), 3.352(a) 
(2007).  

2.  The criteria for a higher rate of SMC by reason of the 
need for the higher level of aid and attendance pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(1) have been met.  38 
U.S.C.A. §§ 1114(k) - (r), 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 
38 C.F.R. §§ 3.350 and 3.352 (2007). 

The veteran is currently in receipt of SMC under 38 U.S.C. § 
1114(p) and 38 C.F.R. § 3.350(f)(4), at the rate equal to 
subsection (m).  He seeks a higher level of SMC pursuant to 
38 U.S.C.A. § 1114(r)(1).

Special monthly compensation under 38 U.S.C.A. § 1114(l) is 
payable for, inter alia, anatomical loss or loss of use of 
one hand and one foot, or being so helpless as to be in need 
of the regular aid and attendance of another person.

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) and 4.63 as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for, inter alia, conditions entitling to 
two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n).  

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(r)(1) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of regular aid and attendance.  38 
U.S.C.A. 
§ 1114(r)(1); 38 C.F.R. § 3.350(h)(1).  

The regular level aid and attendance allowance is payable 
whether or not the need for regular aid and attendance was a 
partial basis for entitlement to the maximum rate under 38 
U.S.C.A. § 1114 (o) or (p), or was based on an independent 
factual determination.  38 C.F.R. § 3.350(h).  

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to a variety of conditions, including inability of 
claimant to dress or undress himself/herself, and inability 
to attend to the wants of nature.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352.  


Analysis

It has been contended by and on behalf of the veteran, 
including at his personal hearing at the RO in November 2006, 
that he is entitled to SMC at the (r) rate because he has 
loss of use of a hand and a foot due to service-connected CVA 
and also requires separate aid and attendance for his 
service-connected severe heart disease.  

On VA examination on January 26, 2005, which included a 
review of the claims files, the examiner reported that the 
veteran required the assistance of another person to protect 
him from the ordinary hazards of daily living.  He needed 
constant supervision for his safety.  He needed help to bath 
and dress and for the other activities of daily living, which 
was provided by his wife.  

The veteran is right handed.  He had minimal motion of the 
left upper extremity, and his left leg could not hold weight 
on its own; he was required to use a walker.  The VA examiner 
recommended that he always use a walker or motorized 
wheelchair.  

With respect to his heart condition, the examiner noted the 
history of multiple bypass operations and reported that the 
veteran complained of dyspnea and angina, that he had three 
blocked arteries that had not been repaired because of his 
diabetes, and that his estimated MET (metabolic equivalents) 
level was 1.5-2.  

One MET level is the energy cost of standing quietly at rest.  
Under Diagnostic Code 7005, for coronary artery disease, a 
100 percent evaluation is assigned when there is congestive 
heart failure or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or syncope.  

The examiner noted that the combination of stroke and heart 
attack had left the veteran totally disabled and unable to do 
activities of daily living without the physical help of his 
wife.  He even required supervision of the things that he 
could do on his own.  

The diagnoses in January 2005 were those left-sided 
hemiplegia with speech deficit, gait abnormality and a 
useless left arm for activities of daily living; and severe 
atherosclerotic coronary vascular disease, status-post 
coronary artery bypass grafting with chronic angina and a 
pacemaker with defibrillator component.  

The veteran and his wife testified in November 2006 that he 
required his wife's aid and attendance due to his heart 
disease separate from his other disabilities.  

Based on the evidence, including the current complaints of 
angina and the MET findings of 1.5-2, the Board finds that 
the service-connected heart disease and other separately 
ratable CVA residuals including impaired speech and nerve 
damage in the face are shown to produce a disability picture 
that more closely resembles that manifested by the need of 
regular aid and attendance.  

This is true even though the May 2004 examiner's statement 
does not specifically say that the veteran requires the aid 
and attendance of another person solely due to his service-
connected heart disease or other disability.  However, the 
examiner's statement does not rule this out.  

Given the medical facts presented in this case, the Board 
finds that the veteran is shown as likely as not to have been 
rendered incapable of protecting himself from the hazards or 
dangers incident to his daily environment solely due to his 
pronounced service-connected heart disease and the other CVA 
residuals apart from that disability manifested by the 
paralysis of the left upper and lower extremities.  

As he satisfies the requirements of regular aid and 
attendance of another person set forth in 38 C.F.R. § 
3.352(a) based on service-connected disability that is 
separate and distinct from loss of use of one arm at a level 
preventing natural elbow action and one foot, the veteran is 
entitled to another rate under subsection (1) given the 
medical evidence of record.  

It is pertinent add at this point that the service-connected 
disability manifested by loss of use involving the left arm 
and leg would appear from limited medical findings presented 
to warrant at least the inermediate rate of SMC between (l) 
and (m) on this record.  

Accordingly, the veteran now is found at the least to be 
entitled to the higher SMC rated authorized under 38 U.S.C.A. 
§ 1114(o), on the basis of conditions entitling him to two 
rates (no condition being considered twice) provided 38 
U.S.C.A. § 1114 (l), he also satisfies the requirements for 
aid and attendance under 38 U.S.C.A. § 1114(r)(1).  
Accordingly, as the veteran is entitled to an additional 
monthly aid and attendance allowance at the rate provided in 
38 U.S.C.A. § 1114(r)(1), the appeal to this extent is 
granted.  

As this decision is a full grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it has on the veteran's claim is not 
needed.  


ORDER

Increased special monthly compensation at the higher rate of 
aid and attendance under 38 U.S.C.A. § 1114(r)(1) is granted, 
subject to the provisions governing the award of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


